Citation Nr: 1805862	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  09-50 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine disc disease, status post fusion (previously evaluated as residuals, low back pain with minimal anterior subluxation of L5 on S1, with spondylosis of L5).

2.  Entitlement to service connection for a sleep disability, claimed as secondary to service-connected lumbar spine disc disease, status post fusion.

3.  Entitlement to service connection for a left leg disability, claimed as secondary to service-connected lumbar spine disc disease, status post fusion.

4.  Entitlement to service connection for a right leg disability, claimed as secondary to service-connected lumbar spine disc disease, status post fusion.

5.  Entitlement to service connection for a right foot disability, claimed as secondary to service-connected lumbar spine disc disease, status post fusion.

6.  Entitlement to service connection for a left foot disability, claimed as secondary to service-connected lumbar spine disc disease, status post fusion.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disability. 
 
8.  Entitlement to service connection for a neck disability, claimed as secondary to service-connected lumbar spine disc disease, status post fusion.

9.  Entitlement to service connection for a left arm disability, claimed as secondary to service-connected lumbar spine disc disease, status post fusion.

10.  Entitlement to service connection for a right arm disability, claimed as secondary to service-connected lumbar spine disc disease, status post fusion.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to December 1989.  In July 2013, the Veteran died.  The appellant is his surviving minor daughter.  Following the Veteran's death, the appellant requested to be substituted as the claimant for these claims.  38 U.S.C. § 5121A (2012).  In a June 2015 memorandum, the RO found that the appellant could be properly substituted as the claimant for the claims currently on appeal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant has elected to be pro se (unrepresented) in her appeals currently before the Board.

The issues of entitlement to service connection for left leg, right leg, right foot, left foot, neck, left arm, and right arm disabilities, all claimed as secondary to service-connected lumbar spine disc disease, status post fusion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in July 2013 during the pendency of this appeal, and his minor daughter filed a timely request to be substituted as the appellant in his place.

2.  Prior to his death, without good cause, the Veteran failed to appear for VA examinations that had been scheduled for the purpose of assessing the current symptomatology of his service-connected lumbar spine disc disease, status post fusion.

3.  The Veteran was not diagnosed with a sleep disability. 

4.  A December 1994 rating decision last denied service connection for a neck disability. 

5.  Evidence pertaining to the Veteran's neck disability since the last final rating decision was not previously submitted, relates to unestablished facts necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar spine disc disease, status post fusion (previously evaluated as residuals, low back pain with minimal anterior subluxation of L5 on S1, with spondylosis of L5) had not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2017). 

2.  The Veteran did not have a sleep disability that was the result of a disease or injury incurred in or aggravated during active service.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The December 1994 rating decision that last denied service connection for a neck disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4.  The evidence received since the last final December 1994 rating decision is new and material, and the claim for service connection for a neck disability is reopened.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Veteran died in July 2013.  Prior to his death, he had pending claims for an increased rating for his lumbar spine, a new and material evidence claim regarding his neck, and service connection claims for his bilateral legs, bilateral feet, bilateral arms and a sleep disturbance.  Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121A of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C. § 5121A.  The RO has granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.

The Board notes that unlike an accrued benefits claim, the record is not closed in a substitution claim on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).

The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20 [76 Fed. Reg. 8666-8674 (February 15, 2011)], provides that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  Here, proper notice was sent to the Veteran; thus, additional notice is not required for the appellant.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

In this case, neither the Veteran nor the appellant has indicated any such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  

Further, the Board notes that the Veteran was scheduled for various VA examinations, for which he failed to report. He did not provide good cause for his failure to report.  See 38 C.F.R. § 3.655 (2017) (when entitlement to the benefit sought cannot be granted without an examination, and the claimant fails to appear without good cause, an original claim shall be rated based on the evidence of record; a claim other than an initial compensation claim shall be denied).  Additionally, while the Veteran did attend a psychiatric examination for his sleep disability in June 2009, he terminated the examination indicating that it was "ludicrous" for him to be evaluated for a sleep related issue and refused to continue with the examination. 

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The record does not indicate existing records pertinent to these claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). The Board should consider only those factors contained in the rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Veteran had been assigned a 20 percent disability rating for his lumbar spine disc disease, status post fusion.  He alleged that a higher rating was warranted for his lumbar spine disability.  Under the General Rating Formula for Diseases and Injuries of the Spine set forth in Diagnostic Codes 5299-5237, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2017).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluation under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

The Board notes that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause, fails to report for such examination or re-examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 (2017), as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Otherwise, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Veteran's treatment records have been reviewed.  However, there is no medical evidence associated with the Veteran's claims file to support an increased rating for his lumbar spine.  Thus, a VA examination could have provided information and evidence needed to establish the Veteran's entitlement to a benefit, which the Board is otherwise unable to establish.  Here, however, the Veteran failed to report for a June 2008 VA examination.  The Veteran was subsequently scheduled for an additional VA spine examination in October 2008.  In a November 2008 Report of Contact the Veteran requested that his exam be rescheduled.  The Veteran was rescheduled for a December 2008 VA examination, and he failed to report.  The Veteran was again scheduled for a spine examination August 2009.  It was noted that he refused the examination.  In a statement received in July 2009 the Veteran indicated that he did not trust doctors in compensation and pension.  

In light of the above, the Board finds that the Veteran failed to report to scheduled VA examinations without showing good cause for his failure to report.  The Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist was frustrated by the Veteran's failure to report for VA examinations that were needed to produce evidence essential to his claim. 

In sum, the evidence of record does not demonstrate that the Veteran was entitled to a rating higher than the 20 percent he was assigned for his lumbar spine disc disease, status post fusion under applicable rating criteria at any point during the appeal period.

The Board has considered the Veteran's and appellant's contentions with regard to the claim for a higher rating for his lumbar spine disc disease, status post fusion.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability was more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply was not competent to provide a probative opinion on a medical matter such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran, prior to his death, clearly articulate the symptoms and troubles he experienced; however, even with consideration of those problems, the Board finds that a higher rating is not warranted under the pertinent criteria for the lumbar spine disc disease, status post fusion on appeal.

For all the foregoing reasons, the Board finds that a disability rating higher than 20 percent for lumbar spine disc disease, status post fusion is not warranted.  38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5243 (2017). This is so for the entirety of the claim period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Finally, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records have been reviewed and do not reflect a sleep disability in service.  In a Report of Medical History, completed in November 1989, the Veteran denied currently experiencing or ever having frequent trouble sleeping. 

The Veteran was afforded a June 2009 VA examination to assess his claimed sleep disability.  The VA examiner noted that the Veteran stated it was "ludicrous" for him to be evaluated for a sleep related issue and he refused to continue with the evaluation.  The VA examiner noted that no diagnosis was being given because the Veteran terminated the evaluation.  The Board has additionally reviewed treatment records in the Veteran's claims file.  While complaints of sleep problems were documented, a diagnosis of an underlying sleep disability was not noted.  In fact, in a statement received in July 2009 the Veteran reported that he had gone to the June 2009 VA examination.  He noted that he had ended the session, telling the examiner that he was not interested in getting compensation for sleep deprivation but rather wanted a disability increase for his back. 

While the Board has considered the Veteran's complaints of sleep problems, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131.  Hence, where the evidence does not support findings of a sleep disability upon which to predicate a grant of service connection, there can be no valid claim for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of a diagnosis of a sleep disability, the Board finds that service connection on both a direct and secondary basis is not warranted. 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

IV. New and Material Evidence

Prior to his death, the Veteran filed a request to reopen his claim for entitlement to service connection for a neck disability in June 2008.  

At the time of his last final denial in December 1994, evidence of record included treatment records and Buddy statements. Since the last final denial, evidence added includes the Veteran's statements and VA treatment records reflecting continued complaints of neck problems.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a neck disability is reopened.


ORDER

A rating in excess of 20 percent for lumbar spine disc disease, status post fusion (previously evaluated as residuals, low back pain with minimal anterior subluxation of L5 on S1, with spondylosis of L5), as a substitute claimant, is denied.

Service connection for a sleep disability, claimed as secondary to service-connected lumbar spine disc disease, status post fusion, as a substitute claimant, is denied.

The claim for service connection for a neck disability, as a substitute claimant, is reopened. 


REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.

With respect to his left leg, right leg, right foot, left foot, neck, left arm and right arm claims, December 2015 medical opinions were obtained.  The opinions obtained are not adequate.  Specifically, although the December 2015 VA examiner concluded that the Veteran's claimed left leg, right leg, right foot, left foot, neck, left arm, and right arm disorders were not due to his service-connected back disability, the VA examiner did not adequately discuss whether the Veteran's back disability aggravated (worsened) his claimed disabilities.  38 C.F.R. § 3.310(b).  The Board thus finds new opinions should be obtained.   

Additionally, with respect to the claims for the Veteran's bilateral feet and neck, the Board notes that service treatment records reflect complaints of pain in his feet (January 1989) and pain in his neck (September 1989).  While on remand, etiological opinions should be obtained to determine whether any of these disabilities were related to the Veteran's service on a direct basis. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner for addendum opinions regarding the Veteran's left leg, right leg, right foot, left foot, neck, left arm and right arm disabilities. The examiner is requested to review the claims folder, to include this remand. 

Following review of the claims file the examiner should provide opinions on the following: 

		Left Leg

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left leg disability was caused by his service-connected lumbar spine disc disease, status post fusion.  

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left leg disability was aggravated by his service-connected lumbar spine disc disease, status post fusion.

      
Right Leg

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right leg disability was caused by his service-connected lumbar spine disc disease, status post fusion.  

(d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right leg disability was aggravated by his service-connected lumbar spine disc disease, status post fusion.

      Right Foot

(e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any right foot disability had its clinical onset during the Veteran's active duty service or was otherwise etiologically related to his active service. 

(f)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right foot disability was caused by his service-connected lumbar spine disc disease, status post fusion.  

(g)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right foot disability was aggravated by his service-connected lumbar spine disc disease, status post fusion.

      Left Foot

(h)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any left foot disability had its clinical onset during the Veteran's active duty service or was otherwise etiologically related to his active service. 
 
(i)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left foot disability was caused by his service-connected lumbar spine disc disease, status post fusion.  

(j)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left foot disability was aggravated by his service-connected lumbar spine disc disease, status post fusion.

      Neck

(k)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any neck disability had its clinical onset during the Veteran's active duty service or was otherwise etiologically related to his active service. 
 
(l)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's neck disability was caused by his service-connected lumbar spine disc disease, status post fusion.  

(m)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's neck disability was aggravated by his service-connected lumbar spine disc disease, status post fusion.

      Left Arm

(n)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left arm disability was caused by his service-connected lumbar spine disc disease, status post fusion.  

(o)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left arm disability was aggravated by his service-connected lumbar spine disc disease, status post fusion.
      
      Right Arm

(p)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right arm disability was caused by his service-connected lumbar spine disc disease, status post fusion.  

(q)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right arm disability was aggravated by his service-connected lumbar spine disc disease, status post fusion.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above actions, and any other indicated development, the appellant's claims must be re-adjudicated. If any of the benefits remain denied, a supplemental statement of the case must be provided to the appellant, if applicable.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


